                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION


RONNIE McNAIR                                                    PETITIONER

VS.                                           CRIMINAL NO. 1:00-cr-89(DCB)

UNITED STATES OF AMERICA                                         RESPONDENT

                                      ORDER

       This cause is before the Court on petitioner Ronnie McNair’s

“Motion Requesting Judicial Recommendation” (docket entry 148) in

which the petitioner seeks a Judicial Recommendation from this

Court to the Bureau of Prisons, recommending that the petitioner

serve the last 12 months of his prison term in a Residential Re-

Entry    Center   close   to    the   petitioner’s   home   in   San   Pablo,

California.

       The Court interprets the petitioner’s Motion as a Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241.              McNair was

sentenced on September 9, 2002, to serve a 360-month sentence with

the Bureau of Prisons.         He states that he has been a model inmate

earning the maximum amount of “good time” credit allowed by law,

that he is a nonviolent offender, and that his chances of re-

offending are very slim, posing little risk to “public safety.”

       Petitioner’s Motion is not well taken because he fails to show

that he has exhausted his administrative remedies, thus depriving

this    Court   of   subject    matter   jurisdiction.      McNair     has   no

constitutional or statutory right to placement in a Residential

Reentry Center, and he has failed to establish a violation of the
Second Chance Act.1

       A prisoner seeking habeas relief pursuant to § 2241 must

exhaust all administrative remedies that might provide appropriate

relief.        See Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994); Rourke

v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).                The bureau of Prisons

has established a three-tiered Administrative Remedy Program (“the

Program”) governing formal review of inmate complaints relating to

any aspect of imprisonment.               28 C.F.R. §§ 542.10 et seq.           A

prisoner must pursue the procedures set forth in the Program prior

to seeking relief in district court.                 See Rourke, 11 F.3d at 49.

These procedures generally require the prisoner first to attempt

informal resolution through a complaint to the Bureau of Prisons

staff.         If the prisoner is not satisfied with the result, he must

file       a   formal    written   complaint    to    the   Warden.    Then,   if

appropriate,        he    can   pursue   an   administrative     appeal   to   the

appropriate Bureau of Prisons Regional Director.                See 28 C.F.R. §§

542.10 et seq.           The final appeal is to the Bureau of Prisons’

Office of General Counsel, “within 30 calendar days of the date

that the Regional Director signed the response.” Id. at 542.15(a).

       McNair makes no claim that he has attempted to exhaust his

administrative remedies. The Court therefore finds that McNair has

failed to fully exhaust his administrative remedies.


       1
       Congress amended 18 U.S.C. § 3624(c) on April 9, 2008, through
the enactment of the Second Chance Act of 2007, Pub.L. 110-199, 122
Stat. 657. See 18 U.S.C. § 3624(c)(Amended Apr. 9, 2008).

                                          2
       To be excused from the exhaustion requirement, McNair must

demonstrate either that the administrative remedies are unavailable

or inappropriate to the relief sought or, alternatively, that to

pursue the administrative remedies would be patently futile.       See

Fuller, 11 F.3d at 62.     Inasmuch as McNair does not contend that

administrative remedies are unavailable, inappropriate, or futile,

none of the exceptions apply.

       In addition, even if McNair exhausted his administrative

remedies, he has not established a violation of the Second Chance

Act.    The Bureau of Prisons, in compliance with the Second Chance

Act, has promulgated regulations that provide, in pertinent part:

       Inmates will be considered for pre-release community
       confinement in [a] manner consistent with 18 U.S.C.
       section 3621(b), determined on an individual basis, and
       of sufficient duration to provide the greatest likelihood
       of successful reintegration into the community, within
       the time-frames set forth in this part.

28 C.F.R. § 570.22.     In turn, § 3621(b) requires the Bureau of

Prisons to consider the following five factors when determining a

prisoner’s place of imprisonment: (1) the resources of the facility

contemplated; (2) the nature and circumstances of the prisoner’s

offense; (3) the prisoner’s history and characteristics; (4) any

statement by the sentencing court; and (5) any pertinent policy

statement issued by the Sentencing Commission.

       Furthermore, there is no constitutional right to be housed in

a particular place.    See Olim v. Wakinekona, 461 U.S. 238 (1983);

Tighe v. Wall, 100 F.3d 41, 42 (5th Cir. 1996).      Section 3621(b)

                                  3
vests in the Bureau of Prisons “sole discretion” to determine where

a federal inmate will be housed.       United States v. Williams, 65

F.3d 301, 307 (2nd Cir. 1995); Moore v. U.S. Attorney Gen., 473

F.2d 1375, 1376 (5th Cir. 1973).

     To the extent that McNair is claiming a constitutional right

to be housed in a particular place, that claim is without merit.

Olim v. Wakinekona, 461 U.S. 238 (1983); Tighe v. Wall, 100 F.3d

41, 42 (5th Cir. 1996).   Section 3621(b) vests in the Bureau of

Prisons “sole discretion” to determine where a federal inmate will

be housed.   United States v. Williams, 65 F.3d 301, 307 (2d Cir.

1995); Moore v. U.S. Attorney Gen., 473 F.2d 1375, 1376 (5th Cir.

1973).

     For the reasons given herein,

     IT IS HEREBY ORDERED that Ronnie McNair’s “Motion Requesting

Judicial Recommendation” (docket entry 148) in which the petitioner

seeks a Judicial Recommendation from this Court to the Bureau of

Prisons, recommending that the petitioner serve the last 12 months

of his prison term in a Residential Re-Entry Center close to the

petitioner’s home in San Pablo, California, is DENIED without

prejudice for failure to exhaust administrative remedies.

     SO ORDERED, this the 8th day of February, 2019.


                                       David Bramlette
                                       UNITED STATES DISTRICT JUDGE




                                   4
